Citation Nr: 0731884	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-28 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.  

2.  Entitlement to service connection for right knee 
disability.  

3.  Entitlement to service connection for left knee 
disability.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for status post reconstruction surgery of the left 
wrist.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for pseudofolliculitis barbae.  

6.  Entitlement to an initial compensable rating for mild 
urethral stricture with status post cystoscopy.  

7.  Entitlement to an initial compensable rating for right 
ankle condition status post Achilles tendon repair.  

8.  Entitlement to an initial rating in excess of 10 percent 
for hypertension with mild left ventricular hypertrophy.  

9.  Entitlement to an initial compensable rating for 
intermittent temporomandibular joint dysfunction.  

10.  Entitlement to service connection for right wrist 
condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
August 2004.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

In an April 2005 rating decision, the RO, in part, denied 
service connection for diabetes mellitus and right knee, left 
knee right wrist disabilities.  The RO also granted service 
connection for hypertension with mild left ventricular 
hypertrophy (hypertension), status post reconstruction 
surgery of the left wrist (left wrist disability) and 
pseudofolliculitis barbae, each evaluated as 10 percent 
disabling, and mild urethral stricture with status post 
cystoscopy (genitourinary disability) and right ankle 
condition status post Achilles tendon repair (right ankle 
disability), each evaluated as noncompensably disabling.  All 
awards were effective from September 1, 2004.  The veteran 
perfected an appeal of this decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In a May 2005 rating decision, the RO granted service 
connection for intermittent temporomandibular joint 
dysfunction (TMJ dysfunction) and assigned a noncompensable 
evaluation from September 1, 2004.  The veteran perfected an 
appeal seeking a higher initial rating.  Id.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.  

During the June 2006 hearing, the veteran raised the issue of 
entitlement to service connection for nerve damage and 
numbness of the 2nd finger of the left hand.  The Board also 
notes that in prior written correspondence the veteran's 
representative raised the issue of entitlement to service 
connection for bilateral foot and heel pain.  See VA Form 9, 
received in September 2005.  These issues are referred to the 
RO for appropriate action.  

The issues of increased ratings for right ankle disability, 
hypertension and TMJ dysfunction, and service connection for 
right wrist disability and bilateral foot and heel pain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
has diabetes mellitus.

2.  The medical evidence of record does not show the veteran 
has a right knee disability.

3.  The medical evidence of record does not show the veteran 
has a left knee disability.

4.  The veteran is in receipt of the maximum schedular rating 
assignable for the left wrist disability; ankylosis of the 
left wrist is not shown.

5.  The veteran's service-connected skin condition is 
manifested by a 1 cm crusted nodule on the scalp and two 
pustules covering 2 % of exposed skin and 30 papules and 
pustules on the face and neck covering 10 % of exposed skin.  

6.  The veteran's service-connected genitourinary disability 
is manifested by voiding frequency of 2-3 times per night.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and this condition may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4.  The criteria for an initial disability rating in excess 
of 10 percent for left wrist disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5214, 5215 (2007).

5.  The criteria for an initial disability rating in excess 
of 10 percent for pseudofolliculitis barbae have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, DCs 
7899-7813 (2007).  

6.  The criteria for an initial 10 percent rating for 
genitourinary disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, DC 7518 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the service connection claims, the veteran was 
provided notice of the VCAA in January 2005, prior to the 
initial adjudication of his claims in the April 2005 rating 
decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the January 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

Regarding the increased rating claim, the Board reiterates 
that under 38 U.S.C.A. § 5103, VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in an April 2005 rating decision, 
awarded the veteran service connection for left wrist 
condition, pseudofolliculitis barbae and genitourinary 
disability.  Thus, the veteran's service connection claims 
were substantiated in April 2005 and VA no longer has any 
further duty to notify the veteran on how to substantiate his 
claims.  Rather, VA is required to fulfill its statutory 
duties under 38 U.S.C.A. § 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of a higher 
rating by way of the August 2005 statement of the case (SOC).  
Therefore, the Board determines that any defect in VCAA 
notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claims, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  

The Board is aware that the veteran submitted additional 
evidence in May 2006, after the statements of the case (SOCs) 
issued in August 2005 and December 2005.  38 C.F.R. § 
20.1304(c) states that any "pertinent" evidence submitted by 
the veteran which is accepted by the Board must be referred 
to the agency of original jurisdiction for review, unless 
this procedural right is waived by the veteran.  No such 
waiver was received in this instance.  However, upon review 
of the evidence, the Board finds that it is not pertinent to 
the issues addressed in this decision.  The evidence includes 
lay statements from the veteran's wife and work supervisors 
concerning problems he has with his knees, however, none of 
the statements provide a diagnosis for the veteran's reported 
bilateral knee pain.  The Board notes that only medical 
professionals are competent to express opinions as to medical 
diagnoses or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, the statements are cumulative of 
statements already of record from the veteran concerning his 
knee complaints.  

Likewise, the veteran's wife's comments regarding his 
service-connected conditions are cumulative of testimony he 
provided, himself, in June 2006.  Therefore, the provisions 
of 38 C.F.R. § 20.1304 are inapplicable and these issues need 
not be returned to the RO.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Service Connection Claims

Entitlement to service connection for diabetes mellitus, type 
II.  

Entitlement to service connection for right knee disability.  

Entitlement to service connection for left knee disability.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  The veteran can be 
granted service connection for certain diseases, including 
diabetes mellitus, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2007). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

With respect to Hickson element (1), there is no evidence of 
diabetes mellitus and right knee and left knee disabilities 
shown currently.  A January 2005 VA general medical 
examination concluded that there was no evidence of diabetes 
mellitus as per the examination.  In addition, a February 
2005 VA joints examination found that both knees were stable 
with no swelling or effusion and full range of motion.  The 
examiner concluded that both knees were normal and stable.  

In the absence of confirmed diagnoses of diabetes mellitus 
and right knee and left knee disabilities, meaning medical 
evidence showing the veteran has the conditions alleged, 
service connection is not warranted.  The case law is well 
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim).  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (service connection claim must be 
accompanied by evidence establishing the claimant currently 
has the claimed disability).

Furthermore, to the extent the veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disabilities, it is also now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In short, Hickson element (1) has not been met as to these 
claims.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

Increased Rating Claims

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

Entitlement to an initial disability rating in excess of 10 
percent for left wrist disability.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59 require 
consideration of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated contemplates limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Specific rating criteria

Under DC 5215, limitation of motion of the wrist with palmar 
flexion limited in line with forearm of the major or minor 
hand, or dorsiflexion less than 15 degrees of the major or 
minor hand warrants a 10 percent evaluation.  38 C.F.R. § 
4.71a, DC 5215 (2007).

Normal range of motion of the wrist is 80 degrees of flexion, 
70 degrees of extension, 20 degrees of radial deviation, and 
45 degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I 
(2007).

Another potential evaluation criteria available is DC 5214, 
ankylosis of the wrist. Under that diagnostic code, a 30 
percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
major wrist.  A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.  38 C.F.R. § 4.71a, DC 5214 
(2007).

Analysis

A review of the medical findings reveals subjective 
complaints of pain, along with limitation of motion of the 
left wrist.  The February 2005 VA joints examination showed 
that active range of motion of the wrist was extension to 60 
degrees, flexion to 70 degrees, ulnar radiation to 20 
degrees, and radial deviation to 10 degrees.  The veteran is 
currently in receipt of the maximum evaluation available for 
left wrist disability pursuant to DC 5215, limitation of 
motion of a wrist.  While ankylosis of a wrist may be 
considered pursuant to DC 5214, there is absolutely no 
medical evidence of ankylosis of the veteran's wrist.  As the 
February 2005 VA examination shows that the veteran is able 
to move his left wrist joint, by definition, it is not 
immobile.  Therefore, ankylosis is not shown.

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran already has the maximum possible rating under DC 
5215, DeLuca considerations are inapplicable.

Based on the foregoing, the Board concludes that at no time 
since the effective date of service connection has the 
veteran meet or nearly approximated the criteria for a higher 
rating for left wrist disability.  As the factual background 
makes clear, the veteran's left wrist disability has never 
approached that which would allow for the assignment to a 
higher rating.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Entitlement to an initial disability rating in excess of 10 
percent for pseudofolliculitis barbae.  

Specific rating criteria

Currently, the veteran's service-connected pseudofolliculitis 
barbae is rated as 10 percent disabling under DC 7899-7813. 
38 C.F.R. § 4.118 (2007).  Where the particular disability 
for which the veteran has been service-connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2007); see also 
Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the veteran's service-connected pseudofolliculitis 
barbae is rated by analogy under DC 7899-7813.

The Board notes that effective August 30, 2002, the rating 
criteria for skin disorders were revised.  See 67 Fed. Reg. 
49,590-99 (July 31, 2002); see also corrections at 67 Fed. 
Reg. 58,448 (Sept. 16, 2002) and 67 Fed. Reg. 62,889 (Oct. 9, 
2002).  Since the veteran filed his initial service 
connection claim in December 2004, after the revision of the 
rating criteria, only the current version will apply.

Under DC 7813, dermatophytosis may be rated as disfigurement 
of the head, face, or neck, under DC 7800, or as scars, under 
DC 7801-7805, or dermatitis, under DC 7806, depending upon 
the predominant disability.

Under DC 7800, disfigurement of the head, face, or neck with 
one characteristic of disfigurement warrants a 10 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation.  
Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, DC 7800 (2007).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2007).

Under DC 7801, scars, other than head, face, or neck, that 
are deep or cause limited motion in an area or areas 
exceeding six square inches (39 square centimeters) warrant a 
10 percent evaluation; in an area or areas exceeding 12 
square inches (77 square centimeters) warrant a 20 percent 
evaluation; in an area or areas exceeding 72 square inches 
(465 square centimeters) warrant a 30 percent evaluation; 
and, in an area or areas exceeding 144 square inches (929 
square centimeters) warrant a 40 percent evaluation.  38 
C.F.R. § 4.118, DC 7801 (2007).

The current 10 percent rating is the maximum available under 
DCs 7802 (scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion), 7803 
(superficial, unstable scars) and 7804 (superficial scars 
that are painful on examination).  38 C.F.R. § 4.118, DCs 
7802, 7803, 7804 (2007).

Under DC 7805, scars are rated based on limitation of 
function of affected part.  38 C.F.R. § 4.118, DC 7805 
(2007).

Under DC 7806, a 10 percent evaluation is warranted where at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas is affected; or, where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent 
evaluation is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas is affected; or, 
where systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation is warranted where 
more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected; or, where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period.  38 C.F.R. § 4.118, DC 7806 (2007).

Analysis

The sole evidence in this case consists of a VA skin 
examination conducted in February 2005.  The veteran reported 
continued problems with acne on the face and scalp; however, 
no treatment was currently given for this.  Physical 
examination showed that there was a 1 cm crusted nodule on 
the scalp and two pustules covering 2 % of exposed skin and 
30 papules and pustules on the face and neck covering 10 % of 
exposed skin.  The examiner indicated that there was no 
obvious scarring associated with the discomfort he veteran 
complained of in the neck area.  

The Board notes that skin conditions were also shown on the 
veteran's back and inner thigh; however, these areas have not 
been service-connected.  The VA examiner stated only that the 
areas on the face and scalp were service-connected.  See the 
February 2005 VA examination.  Therefore, the Board may not 
consider any other areas when determining whether a higher 
disability rating for the service-connected 
pseudofolliculitis barbae is warranted.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

Upon review of the evidence, the Board finds that an initial 
disability rating higher than 10 percent for 
pseudofolliculitis barbae is not warranted.  The medical 
evidence does not show that the veteran has disfigurement of 
the face with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or with two or three characteristics of 
disfigurement.  Accordingly, a rating in excess of 10 percent 
is not warranted under DC 7800.  
Further, the area of the skin condition does not equate to 12 
square inches or 77 square centimeters which is the next 
higher disability rating under DC 7801.  The veteran is not 
shown to have any functional loss due to his 
pseudofolliculitis barbae.  Therefore, a higher rating under 
DC 7805 is not warranted.  

To warrant a 30 percent under DC 7806, the veteran would have 
to show that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected; or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  In this 
case, the February 2005 VA examiner indicated that the 
affected areas on the face, neck and scalp comprised a 
combined 12 percent of exposed skin.  The veteran also denied 
any current treatment.  Therefore, a 30 percent under DC 7806 
is not warranted 

Based on the foregoing, the Board concludes that at no time 
since the effective date of service connection has the 
veteran meet or nearly approximated the criteria for a higher 
rating for pseudofolliculitis barbae.  As the factual 
background makes clear, the veteran's pseudofolliculitis 
barbae has never approached that which would allow for the 
assignment to a higher rating.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

Entitlement to an initial compensable rating for 
genitourinary disability.  

Specific rating criteria

The veteran's genitourinary disability is evaluated under DC 
7518, stricture of the urethra, which in turn is rated as a 
voiding dysfunction.

Voiding dysfunction is rated for the particular condition as 
Urine Leakage, Frequency, or Obstructed Voiding.  38 C.F.R. § 
4.115a (2007).

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day is rated 60 
percent.  If it requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day, it is rated 40 
percent.  Requiring the wearing of absorbent materials which 
must be changed less than 2 times per day, it is rated 20 
percent.  Id.

Urinary Frequency, with daytime voiding interval less than 1 
hour, or awakening to void 5 or more times per night, is 
rated 40 percent.  Daytime voiding interval between 1 and 2 
hours, or awakening to void 3 to 4 times per night is rated 
20 percent.  Daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night is rated 10 percent.  
Id.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is rated 30 
percent.  Marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: 1. Post void residuals greater 
than 150 cc, 2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec), 3. Recurrent urinary tract 
infections secondary to obstruction, 4. Stricture disease 
requiring periodic dilatation every 2 to 3 months, is rated 
10 percent.  Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year, 
is rated noncompensable (0 percent).  Id.

Analysis

At his January 2005 VA general medical examination, the 
veteran reported that his daytime voiding frequency was 3-4 
times and that nighttime frequency was one time.  He denied 
any dysuria.  When the veteran testified in June 2006, he 
indicated that his nighttime voiding was 2 to 3 times.  

Resolving doubt in the veteran's favor, the Board finds that 
his genitourinary disability warrants an initial 10 percent 
rating.  That is, the evidence, namely the veteran's 
testimony, indicates that he gets up 2 to 3 times a night to 
urinate.  This justifies any award of 10 percent based on 
urinary frequency.  

A higher rating of 20 percent, however, is not warranted.  A 
20 percent rating based on urinary frequency requires a 
daytime voiding interval between 1 and 2 hours, or awakening 
to void 3 to 4 times per night.  The veteran's testimony that 
he gets up to urinate 2 to 3 a night does not satisfy this 
criteria.  While the veteran sometimes gets up 3 times a 
night he also sometimes gets up less.  A 20 percent rating 
contemplates that the veteran gets up at least 3 times a 
night to urinate.  The veteran's testimony clearly indicates 
that he sometimes does not get up that much.  Therefore, the 
urinary frequency required for a 20 percent rating has not 
been shown.  

The Board notes that the veteran has not reported any 
symptoms (i.e., wearing of absorbent materials or 
catheterizations) which would warrant a higher rating based 
on urine leakage or obstructed voiding.  

Given the above, the Board finds that the veteran's 
genitourinary disability warrants an initial 10 percent 
rating based on urinary frequency.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II is denied.  

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for status post reconstruction surgery of the left 
wrist is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for pseudofolliculitis barbae is denied.  

Entitlement to an initial 10 percent rating for mild urethral 
stricture with status post cystoscopy is granted, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.  




REMAND

Reasons for remand

Entitlement to an initial compensable rating for right ankle 
disability.  

Entitlement to an initial rating in excess of 10 percent for 
hypertension.  

VA examination 

The veteran's service-connected right ankle disability is 
evaluated as noncompensably disabling under DC 5299-5024.  DC 
5299 is used to identify musculoskeletal system disabilities 
that are not specifically listed in the Schedule, but are 
rated by analogy to similar disabilities under the Schedule.  
See 38 C.F.R. §§ 4.20, 4.27 (2007).  DC 5024 provides that 
tenosynovitis is to be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  The regulations 
direct that tenosynovitis will be rated on limitation of 
motion of the affected parts, as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5024 (2007).

DC 5271 provides a 10 percent rating for moderate limitation 
of motion of the ankle and a 20 percent rating for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 
5271 (2007).

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The February 2005 VA joints examination did not provide range 
of motion measurements for the right ankle.  Therefore, the 
Board is unable to determine whether the veteran has any 
limitation of motion of the ankle, let alone moderate or 
marked limitation.  Another VA examination should be 
provided.  

Regarding the veteran's hypertension, the Board notes that 
when he was examined by VA in January 2005 blood pressure 
readings were 140/92 and 140/90.  During his June 2006 
hearing, the veteran reported that he kept a diary of his 
blood pressure measurements.  When asked what his diastolic 
and systolic readings had been, he responded "It fluctuated 
between about, as low as about 110 to as high as 145 and from 
anywhere from, I think the lowest was 70 up to about 92."  
See June 2006 hearing transcript, page 14.  Although the 
Board has some idea, it is unclear as to which set of figures 
represent the veteran's diastolic readings.  Since the case 
has to be returned for another VA examination as discussed 
above, the Board feels that the physician should provide 
current blood pressure readings.  

Entitlement to an initial compensable rating for TMJ 
dysfunction.  

Extraschedular consideration

Regarding the service-connected TMJ dysfunction, the Board 
notes that in May 2006 the veteran submitted additional 
evidence, including an April 2006 statement from his 
supervisor indicating that he had missed 20 1/2 days of work 
because of problems with his knee or his jaw.  Given such 
statement, the RO should consider whether an extraschedular 
rating for the service-connected TMJ dysfunction is 
warranted.  The Board notes that the RO did not consider an 
extraschedular rating or include citation to 38 C.F.R. 
§ 3.321 in the December 2005 SOC.  

Entitlement to service connection for right wrist condition.

Additional evidence 

The Board notes that subsequent to the August 2005 SOC issued 
regarding this issue the RO received an operative note 
showing that the veteran underwent right wrist arthroscopy 
with debridement at a private facility in April 2005.  The 
postoperative diagnosis was right wrist arthritis.  This 
information has not been considered by the RO.  [The August 
2005 SOC did not reference the operative note and the basis 
for the denial was that there was no current disability.]

The operative note indicated that the veteran's right wrist 
symptoms were similar to those experienced in his left wrist.  
The Board notes that service connection is in effect for left 
wrist disability.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for his right ankle, 
hypertension, TMJ dysfunction and right 
wrist since February 2005, the most 
recent VA examination of record.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  I

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his right ankle disability 
and hypertension and to determine the 
nature and etiology of any right wrist 
disability.  His claims folder should 
be available to and reviewed in 
conjunction with the examination.  All 
indicated tests, studies and X-rays 
should be performed, including the 
veteran's blood pressure.  The report 
should set forth all objective findings 
regarding the right ankle and right 
wrist, including complete range of 
motion measurements.  The examiner must 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the right ankle.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner should opine as 
to whether any right wrist disability 
shown is at least as likely as not 
related to military service.  The 
examiner should provide a rationale for 
all conclusions. 

3.  Readjudicate the remaining issues 
on appeal, including whether the 
veteran's TMJ dysfunction warrants 
extraschedular consideration.  If the 
benefits sought are not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


